Citation Nr: 0105943	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-12 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the claimed residuals 
of exposure to asbestos.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating determination by 
the RO.  

The veteran initially requested a hearing in his VA Form 9, 
but the Board notes that he has since withdrawn that request.  



REMAND

The veteran asserts that he currently suffers from a 
pulmonary disorder attributable to exposure to asbestos 
during service.  

A careful review of the service medical records shows that 
the veteran worked with asbestos during service.  The post 
service medical records, however, are not clear as to whether 
the veteran currently has residual disability due to his 
inservice exposure to asbestos.  

The Board notes that the diagnoses on VA examination in 
September 1996 included that the veteran had chronic 
obstructive pulmonary disease (COPD), which was thought by 
the examiner to be related to exposure to asbestos even 
though chest X-rays did not show any significant findings.  
Subsequent records, including a January 1998 VA examination 
report, specifically indicated that it was difficult to tell 
if the veteran's restrictive component disease was due to 
asbestosis.  While a follow-up visit was recommended at the 
time of the January 1998 VA examination, the Board notes that 
the file contains no record of any subsequent VA treatment.  

The veteran contends that the January 1998 VA examination 
report was inadequate, that he did appear for follow-up 
treatment at the VA facility in May 1998, and that pertinent 
records of such VA treatment have not been associated with 
the record for consideration of this appeal.  

In addition, the Board notes that, in a January 2000 
statement, the veteran indicated that he would submit a 
supporting statement from his private physician indicating 
that there was a relationship between the veteran's COPD and 
his inservice exposure to asbestos.  

While some of the private physician's records are on file, 
these do not appear to include any medical opinion with 
regard a nexus between the veteran's lung problems and 
asbestos.  On remand, the RO should attempt to obtain any 
relevant medical records identified by the veteran.  

As noted hereinabove, the file lacks pertinent record's of VA 
treatment including a requested follow-up visit in May 1998, 
as well as specified private medical records.  These 
treatment records may be relevant to the appellant's claim 
and are necessary for a fair adjudication of his claim.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Because VA is on notice that additional pertinent medical 
records may exist and because a definitive medical opinion is 
needed with regard to the etiology of any current lung 
disorder, the issue of service connection for the claimed 
residuals of exposure to asbestos must be remanded for 
further development.  

Any additional records showing pertinent treatment and any 
clarifying statements from the physicians regarding the 
veteran's lung problems should be obtained, if not already on 
file.  After all of these records are obtained, the veteran 
should be scheduled for a VA examination to determine the 
nature and likely etiology of the claimed pulmonary disorder.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information, or further argument to 
support his claim of service connection 
for the claimed residuals of exposure to 
asbestos.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him since service for 
symptoms of the claimed residuals of 
exposure to asbestos.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  
Specifically noted in this regard are 
records referable to any medical opinion 
linking the veteran's disorder to 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed lung disorder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
examination.  Based on his/her review of 
the case, the examiner should express an 
opinion as to the medical probability 
that he has current pulmonary disability 
due to the inservice exposure to asbestos 
or other disease or injury that was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


